Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5 and 12 are objected to because of the following informalities:  Appropriate correction is required.
Claim 5: “further comprising a plurality of second fabric strips are arranged spaced apart” is grammatically incorrect. 
Claim 12: “at at” should be corrected to - - at - -.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-16
Each use of the phrase “in particular” is indefinite as it is unclear if the elements following the phrase are required elements of the claim or if they are examples of types of materials/elements.
It is interpreted that the elements in the “in particular” phrase are not required by the claims.
The use of “and/or” is indefinite as it is unclear if the claims require the elements following the phrase or not.
It is interpreted that the elements of the “and/or” phrase are not required by the claim.
Claim 1
“the threads” lacks antecedent basis in the claims
Claim 4
“the edge” lacks antecedent basis in the claims
Claim 5
“a first fabric strip” is indefinite as Claim 1 previous recites a first fabric strip. It is unclear if this is referring back to the strip of Claim 1 or is a distinct strip.
Claim 7
“the flow resistance of the second strip” lacks antecedent basis in the claim
Claim 8
It is unclear if the weaves recited I Claim 8 are intended to be a Markush Grouping of alternatives. It is also unclear if the specific type of twill weaves would be required. It is interpreted that the claim only requires that the first type of fabric strip weave is a twill weave or an atlas weave.
Claim 9
“the main fabric” lacks antecedent basis in the claim
Claim 10
It is unclear if the “at least one fabric layer” is the “flat material” of the preamble or if it is a separate material.
It is also unclear what the claim is drawn to. Is it the flat material intended for use with a filter element or is the claim drawn to the fabric layer? Is the fabric layer part of the flat material? For claim interpretation purposes it is understood that the claim is drawn to the fabric layer for a filter element and the flat material is the fabric layer.
Claim 12
“a second fabric strip” is indefinite as it is unclear if this is referring back to the “at least one second fabric strip” of Claim 10 or a distinct “second fabric strip”.
Claim 13
“the second fabric strip” is indefinite as it is unclear which “second fabric strip” is being referred to. That of claim 12 or of Claim 10.
“the adhesive bed of the end disc” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 7, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weening et al. (US Pub. No. 2017/0233904).

Claims 1-4, 8, 10, 11, 14, and 15: Weening et al. teach a fabric comprising at least two zones of fabric wherein the first zone is of a first type and the second zone is of a second type and a third zone formed by the joining of the first and second zones, the fibers merging together (abstract)[0010, 0012, 0032, 0042, 0085]. Zones are formed during the same weaving process and the zones have different attributes formed by different weaving patterns [0032, 0042, 0049, 0050, 0080, 0088]. The weave may be a twill weave [0058], other weave types include plain weave and leno weave [0059] among others. The changing of weave and structure of the zone changes the breathability, i.e. permeability [0070, 0084].

Claim 7: the permeability of the zones is controlled by changing the structure of the zone [0032, 0042]. The permeability of a first zone would be different than that of the second zone, i.e. the flow resistance is different.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weening et al. (US Pub. No. 2017/0233904).
Claims 5 and 6: Weening et al. do not teach the specific fabric strip pattern and sizing claimed in Claims 5 and 6. They teach that the sizing and shaping of the fabric depends on the end use and can be designed as needed [0099-0106]. The specific placement of the zones and sizing of the zones is a design choice that is varied depending on the end use.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weening et al. in view of  Schindelin et al. (US Pub. No. 2010/0224554).
Claims 9 and 16: Weening et al. do not teach that the threads are made of metal or that there is a functional layer. Weening et al. teach that their woven materials apply to any woven fabric materials including tents, floor covering, etc. [0111].
Schindelin et al. teach a woven material wherein the material comprises metal threads [0015] and a functional layer (abstract). Metal threads prevent static charging [0015] and the functional layer functions to impart particular chemical or permeability functions on the material [0020].
One of ordinary skill in the art at the time of the invention would have found it obvious to use metal fibers in Weening et al.’s woven material in order to prevent static charging. One of ordinary kill in the art at the time of the invention would have found it obvious to include a functional layer for the benefit of imparting a specific chemical or structural function to the material depending on the desired end use and functionality.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0034580) and Weening et al. (US Pub. No. 2017/0233904).
Claims 12 and 13: Chen et al. teach a filter comprising a cylindrical filter element having a cylindrical pleated filter material (abstract, Fig. 1). The filter comprises an end cap (abstract), Fig. 1, 70). The end caps are adhesively bound to the filter medial [0126].
They do not teach the specifics of the filter medial including that there are at least two portions of the media which merge together and have different weave patterns.

Weening et al. teach that their material made be used for any woven product.
One of ordinary skill in the art at the time of the invention would have found it obvious to use make Chen et al.’s filter media have distinct areas differing in weave structure and merged together seamless as taught by Weening et al. in order to control the specific attributes of the filter material and control the permeability of the filter media.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778